DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title was amended and is accepted.

Claim Objections
Claim 9 was amended to correct duplication objections

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


order. The following amendment corrects the claim dependency order.

Claim [[6]] 8 The wire harness according to claim [[9]] 7 wherein the cover includes a first part
covering an end portion of the part of the electrical wire disposed on the sheet material along
the longitudinal direction and a second part covering the part of the electrical wire closer to a
middle portion in relation to the end portion along the longitudinal direction, and the first part
is thicker than the second part.

Claim [[7]] 9 The wire harness according to claim [[6]] 8 wherein a sheet-like base material
constituting the cover is folded back, thus the first part is formed thicker than the second part.

Claim [[8]] 6 A wire harness, comprising: an electrical wire; a sheet material welded to an
insulating covering of the electrical wire disposed on a main surface; and a cover covering at
least part of the electrical wire disposed on the sheet material along a longitudinal direction of the electrical wire from an opposite side of the electrical wire from the sheet material and fixed to the sheet material, wherein the cover is partially joined to the sheet material in a plurality of 

Claim [[9]] 7 A wire harness, comprising: an electrical wire; a sheet material welded to an
insulating covering of the electrical wire disposed on a main surface; and a cover covering at
least part of the electrical wire disposed on the sheet material along a longitudinal direction of
the electrical wire from an opposite side of the electrical wire from the sheet material and fixed
to the sheet material, wherein, when a part of a welding region part where the insulating
covering and the sheet material are welded located on a side closest to an edge portion of the
sheet material along the longitudinal direction of the electrical wire is defined as a welding end,
the welding end is away from the edge portion in the sheet material, and the cover includes an
edge cover part covering at least part of the sheet material located closer to the side of the
edge portion of the sheet material in relation to the welding end.

Claim 10 The wire harness according to claim [[9]] 7, wherein the edge cover part covers the
welding end.

Claim 11 The wire harness according to claim [[9]] 7, wherein the edge cover part is provided
away from the welding end such that the edge cover part does not cover the welding end.



REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being: “A wire harness, comprising: an electrical wire; a sheet material welded to an insulating covering of the electrical wire disposed on a main surface; and a cover covering at least part of the electrical wire disposed on the sheet material wherein the cover includes a first part covering an end portion of the part of the electrical wire disposed on the sheet material along the longitudinal direction and a second part covering the part of the electrical wire closer to a middle portion in relation to the end portion along the longitudinal direction, and the first part is thicker than the second part, and a sheet-like base material constituting the cover is folded back such that the first part is thicker than the second part."
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 6 with the allowable feature being:" A wire harness, comprising: an electrical wire; a sheet material welded to an insulating covering of the electrical wire disposed on a main surface; and a cover covering at least part of the electrical wire disposed on the sheet material wherein the cover is partially joined to the sheet material in a plurality of positions at intervals along a width direction of the sheet material in each of opposite ends of the electrical wire in the width direction of the sheet material."
Therefore, claim 6 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 7 with the allowable feature being:" A wire harness, comprising: an electrical wire; a sheet material welded to an insulating covering of the electrical wire disposed on a main surface; and a cover covering at least part of the electrical wire disposed on the sheet material wherein, when a part of a welding region part where the insulating covering and the sheet material are welded located on a side closest to an edge portion of the sheet material, the welding end is away from the edge portion in the sheet material, and the cover includes an edge cover part covering at least part of the sheet material located closer to the side of the edge portion of the sheet material in relation to the welding end."
Therefore, claim 7 is allowed.

Claims 2-5, 8-9, and 10-11 are also allowed as being directly or indirectly dependent of the
allowed base claims 1, 6, and 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847